

115 HR 2419 IH: To amend title 38, United States Code, to improve the process by which the Secretary of Veterans Affairs pays non-Department of Veterans Affairs health care providers for hospital care or medical services furnished to veterans pursuant to the laws administered by the Secretary.
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2419IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Mr. Rouzer introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the process by which the Secretary of Veterans
			 Affairs pays non-Department of Veterans Affairs health care providers for
			 hospital care or medical services furnished to veterans pursuant to the
			 laws administered by the Secretary.
	
		1.Payment of non-Department of Veterans Affairs health care providers
			(a)Payment of providers
 (1)In generalSubchapter I of chapter 17 of title 38, United States Code is amended by inserting after section 1703 the following new section:
					
						1703A.Payment of non-Department health care providers
 (a)Prompt payment complianceThe Secretary shall ensure that payments made to non-Department health care providers, including under the Veterans Choice Program established by section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note), comply with chapter 39 of title 31 (commonly referred to as the Prompt Payment Act) and the requirements of this section. If there is a conflict between the requirements of the Prompt Payment Act and the requirements of this section, the Secretary shall comply with the requirements of this section.
							(b)Payment schedule
 (1)The Secretary shall reimburse a non-Department health care provider for care or services furnished under the laws administered by the Secretary—
 (A)in the case of a clean claim submitted to the Secretary electronically, not later than 30 days after receiving the claim; or
 (B)in the case of a clean claim submitted to the Secretary in a manner other than electronically, not later than 45 days after receiving the claim.
									(2)
 (A)If the Secretary determines that a claim received from a non-Department health care provider is a non-clean claim, the Secretary shall submit to the provider, not later than 10 days after receiving the claim—
 (i)a notification that the claim is a non-clean claim; (ii)an explanation of why the claim has been determined to be a non-clean claim; and
 (iii)an identification of the information or documentation that is required to make the claim a clean claim.
 (B)If the Secretary does not comply with the requirements of subparagraph (A) with respect to a claim, the claim shall be deemed a clean claim for purposes of paragraph (1).
 (3)Upon receipt by the Secretary of information or documentation described in subparagraph (A)(iii) with respect to a claim, the Secretary shall reimburse a non-Department health care provider—
 (A)in the case of a claim submitted to the Secretary electronically, not later than 30 days after receiving such information or documentation; or
 (B)in the case of claim submitted to the Secretary in a manner other than electronically, not later than 45 days after receiving such information or documentation.
 (4)If the Secretary fails to comply with the deadlines for payment set forth in this subsection with respect to a claim, interest shall accrue on the amount owed under such claim in accordance with section 3902 of title 31.
								(c)Information and documentation required
 (1)Pursuant to regulations prescribed by the Secretary, the Secretary shall provide to non-Department health care providers that furnish hospital care or medical services to veterans pursuant to the laws administered by the Secretary information and documentation that is required to establish a clean claim under this section.
 (2)The Secretary shall consult with entities in the health care industry, in the public and private sector, to determine the information and documentation to include in the list under paragraph (1).
 (d)Electronic claim submittalOn and after January 1, 2019, the Secretary shall not accept any claim under this section that is submitted to the Secretary in a manner other than electronically.
 (e)DefinitionsIn this section: (1)The term clean claim means a claim for reimbursement for hospital care or medical services furnished by non-Department health care providers to veterans pursuant to the laws administered by the Secretary, on a nationally recognized standard format, that includes the information and documentation necessary to adjudicate the claim.
 (2)The term non-clean claim means a claim for reimbursement for hospital care or medical services furnished by non-Department health care providers to veterans pursuant to the laws administered by the Secretary, on a nationally recognized standard format, that does not include the information and documentation necessary to adjudicate the claim.
								.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item related to section 1703 the following new item:
					
						
							1703A. Payment of non-Department health care providers..
				(b)Electronic submittal of claims for reimbursement
				(1)Prohibition on acceptance of non-electronic claims
 (A)In generalExcept as provided in subparagraph (B), on and after January 1, 2019, the Secretary of Veterans Affairs shall not accept any claim for reimbursement under section 1703A of title 38, United States Code, as added by subsection (a), that is submitted to the Secretary in a manner other than electronically, including medical records in connection with such a claim.
 (B)ExceptionIf the Secretary determines that accepting claims and medical records in a manner other than electronically is necessary for the timely processing of claims for reimbursement under such section 1703A due to a failure or malfunction of the electronic interface established under paragraph (2), the Secretary—
 (i)may accept claims and medical records in a manner other than electronically for a period not to exceed 90 days; and
 (ii)shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth—
 (I)the reason for accepting claims and medical records in a manner other than electronically; (II)the duration of time that the Department of Veterans Affairs will accept claims and medical records in a manner other than electronically; and
 (III)the steps that the Department is taking to resolve such failure or malfunction. (2)Electronic interface (A)In generalNot later than January 1, 2019, the Chief Information Officer of the Department of Veterans Affairs shall establish and make operational an electronic interface for health care providers to submit claims for reimbursement under such section 1703A.
 (B)FunctionsThe electronic interface established under subparagraph (A) shall include the following functions: (i)A function through which a health care provider may input all relevant data required for claims submittal and reimbursement.
 (ii)A function through which a health care provider may upload medical records to accompany a claim for reimbursement.
 (iii)A function through which a health care provider may ascertain the status of a pending claim for reimbursement that—
 (I)indicates whether the claim is a clean claim or a non-clean claim; and (II)in the event that a submitted claim is indicated as a non-clean claim, provides—
 (aa)an explanation of why the claim has been determined to be a non-clean claim; and (bb)an identification of the information or documentation that is required to make the claim a clean claim.
 (iv)A function through which a health care provider is notified when a claim for reimbursement is accepted or rejected.
 (v)Such other features as the Secretary considers necessary. (C)Protection of information (i)In generalThe electronic interface established under subparagraph (A) shall be developed and implemented based on industry-accepted information security and privacy engineering principles and best practices and shall provide for the following:
 (I)The elicitation, analysis, and prioritization of functional and nonfunctional information security and privacy requirements for such interface, including specific security and privacy services and architectural requirements relating to security and privacy based on a thorough analysis of all reasonably anticipated cyber and noncyber threats to the security and privacy of electronic protected health information made available through such interface.
 (II)The elicitation, analysis, and prioritization of secure development requirements relating to such interface.
 (III)The assurance that the prioritized information security and privacy requirements of such interface— (aa)are correctly implemented in the design and implementation of such interface throughout the system development lifecycle; and
 (bb)satisfy the information objectives of such interface relating to security and privacy throughout the system development lifecycle.
 (ii)DefinitionsIn this subparagraph: (I)Electronic protected health informationThe term electronic protected health information has the meaning given that term in section 160.103 of title 45, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (II)Secure development requirementsThe term secure development requirements means, with respect to the electronic interface established under subparagraph (A), activities that are required to be completed during the system development lifecycle of such interface, such as secure coding principles and test methodologies.
							(3)Analysis of available technology for electronic interface
 (A)In generalNot later than January 1, 2018, or before entering into a contract to procure or design and build the electronic interface described in paragraph (2) or making a decision to internally design and build such electronic interface, whichever occurs first, the Secretary shall—
 (i)conduct an analysis of commercially available technology that may satisfy the requirements of such electronic interface set forth in such paragraph; and
 (ii)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth such analysis.
 (B)ElementsThe report required under subparagraph (A)(ii) shall include the following: (i)An evaluation of commercially available systems that may satisfy the requirements of paragraph (2).
 (ii)The estimated cost of procuring a commercially available system if a suitable commercially available system exists.
 (iii)If no suitable commercially available system exists, an assessment of the feasibility of modifying a commercially available system to meet the requirements of paragraph (2), including the estimated cost associated with such modifications.
 (iv)If no suitable commercially available system exists and modifying a commercially available system is not feasible, an assessment of the estimated cost and time that would be required to contract with a commercial entity to design and build an electronic interface that meets the requirements of paragraph (2).
 (v)If the Secretary determines that the Department has the capabilities required to design and build an electronic interface that meets the requirements of paragraph (2), an assessment of the estimated cost and time that would be required to design and build such electronic interface.
 (vi)A description of the decision of the Secretary regarding how the Department plans to establish the electronic interface required under paragraph (2) and the justification of the Secretary for such decision.
 (4)Limitation on use of amountsThe Secretary may not spend any amounts to procure or design and build the electronic interface described in paragraph (2) until the date that is 60 days after the date on which the Secretary submits the report required under paragraph (3)(A)(iii).
				(c)Clarification of application of HIPAA transaction standards to Veterans Choice Program and other
			 veterans health care programs using non-Department providers; addressing
			 multi-Year backlog in claims
				(1)Application of HIPAA administrative simplification standards
 (A)In generalThe definition of the term health plan under section 1171(5)(J) of the Social Security Act (42 U.S.C. 1320d(5)(J)) is deemed to include the Veterans Choice Program.
 (B)ImplementationNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall make such modifications as may be necessary to implement the amendment made by subparagraph (A) with respect to claims for hospital care or medical treatment furnished under the Veterans Choice Program.
					(2)Addressing backlog of claims by non-department providers
 (A)AdjudicationNot later than 180 days after the date of the enactment of this section, the Secretary shall adjudicate all claims submitted before such date of enactment by non-Department of Veterans Affairs health care provider under the Veterans Choice Program.
 (B)Use of payment schedule for non-department health care providersSection 1703A(b) of title 38, United States Code, as added by subsection (a)(1), shall apply to claims adjudicated pursuant to subparagraph (A), except that the timeframe involved shall begin on the date of such adjudication.
 (3)Veterans Choice Program definedIn this subsection, the term Veterans Choice Program means hospital care or medical treatment furnished to veterans pursuant to section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) or any other law administered by the Secretary of Veterans Affairs under which a non-Department of Veterans Affairs health care provider furnishes such care or services.
				